DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact tails and the mating contact portions of the signal conductors of each of the plurality of pairs being broadside coupled must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the phrase with "may" should be deleted.  This phrase makes the present abstract indefinite because this phrase refers to a possibility when a mechanical structure either works according to its design or it does not work.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph [0073], line 6, the examiner suggests the applicant to change "member 410" to -- insulative member 410 --.  
Paragraph [0076], line 2, "theinsulative" should be -- the insulative --.
Appropriate correction is required.

Claim Objections
Claims 16-23 are objected to because of the following informalities:  
After claim 16, the next claim is labeled with the same number 16 and then the following claims are numbered with plus one increment until claim 23 as the last claim.  Therefore, starting the second claim 16 to claim 23, claim numbers should be relabeled as claim 17 through claim 24. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and 14 recite that the contact tails and the mating contact portions of the signal conductors of each of the plurality of pairs are broadside coupled.  However, the present specification only describes and the drawings only shows the contact tails and the mating contact portions of the signal conductors being edge coupled only and not broadside coupled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Billman et al (US 6,551,140 B2) in view of McClellan et al (US Patent Application Publication No. 2013/0288539 A1).
Billman discloses an electrical connector, (claim 3) which is a right angle connector, comprising: (claim 1) a plurality of subassemblies 1 arranged side-by-side, each subassembly 1 of the plurality comprising: a plurality of pair of signal conductors 12, 14, each pair comprising a first signal conductor 12 and a second signal conductor 14, each of the first signal conductor 12 and the second signal conductor 14 comprising: a first end portion and a second end portion; a contact tail 122, 142 formed at the first end portion; a mating contact portion 123, 143 formed at the second end portion; and an intermediate portion 121, 141 joining the first end portion and the second end portion; wherein at least the intermediate portions of the plurality of pairs are broadside coupled; (claim 9) wherein each of the plurality of pairs of signal conductors 12, 14 for each of the plurality of subassemblies comprises a transition from broadside coupled (see Fig. 1L) to edge coupled adjacent at least the first end portion (tail end portion122, 142) or the second end portion (mating contact portion 123, 143) of the signal conductors 12, 14 of the pair; and (claim 15) wherein, for each of the plurality of subassemblies, the insulative portion 11 comprises a unitary structure (see Fig. 1B) comprising a plurality of first grooves and second grooves (see Fig. 1B below).
[AltContent: textbox (First and second
grooves)][AltContent: arrow][AltContent: arrow]                                      
    PNG
    media_image1.png
    546
    319
    media_image1.png
    Greyscale

However, Billman does not disclose the electrical connector comprising an insulative portion 11 comprising a first side and a second side separated from the first side in a first direction, wherein the first side comprises a plurality of first grooves; the second side comprises a plurality of second grooves; an intermediate portion of a first signal conductor of each pair of the plurality of pairs of signal conductors is inserted into a first groove; an intermediate portion of a second signal conductor of each pair of the plurality of pairs of signal conductors is inserted into a second groove; the plurality of first grooves are aligned in the first direction with respective second grooves.  Instead, the plurality of pairs of signal conductors of Billman is integrally made with the insulative 11 by molding.  
On the other hand, McClellan discloses an electrical connector 104 comprising an insulative portion 210 comprising a first side 212 and a second side 214 separated from the first side 212 in a first direction (see Fig. 3), wherein the first side 212 comprises a plurality of first grooves 226; the second side 214 comprises a plurality of second grooves 228; an intermediate portion of a first signal conductor 230 of each pair of the plurality of pairs of signal conductors 230, 232 is inserted into a first groove 226; an intermediate portion of a second signal conductor 232 of each pair of the plurality of pairs of signal conductors 230, 232 is inserted into a second groove 228; the plurality of first grooves 226 are aligned in the first direction with respective second grooves 228.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify an insulative portion taught by Billman such that it would have a first side with a plurality of first grooves and a second side with a plurality of second grooves as taught by McClellan because the insulative portion can be either made one integral part or two separate parts.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 16, Billman discloses a method of manufacturing an electrical connector, the method comprising: forming a plurality of insulative portions 11, each insulative portion 11 of the plurality of insulative portions 11 comprising a first side (left side) and a second side (right side) separated from the first side (left side) in a first direction; forming a plurality of signal conductors 12-15, each signal conductor 12-15 of the plurality comprising: a first end portion and a second end portion; a contact tail 122, 132, 142, 152 formed at the first end portion; a mating contact portion 123, 133, 143, 153 formed at the second end portion; and an intermediate portion 121, 131, 141, 151 joining the first end portion and the second end portion, wherein at least the intermediate portion comprises broadsides and edges such that at least the intermediate portions 121, 131, 141, 151 of the signal conductors 12-15 form broadside coupled pairs; forming a plurality of subassemblies 1 and arranging the plurality of subassemblies side-by-side.
However, Billman does not disclose for each subassembly of the plurality of subassemblies: inserting an intermediate portion of a signal conductor of the plurality of signal conductors into each first groove of the plurality of first grooves of a respective insulative portion; inserting an intermediate portion of a signal conductor of the plurality of signal conductors into each second groove of the plurality of second grooves of the respective insulative portion, wherein the plurality of first grooves are aligned in the first with respective second grooves of the plurality of second grooves direction.  
On the other hand, McClellan discloses a method of manufacturing an electrical connector 104, the method comprising: inserting an intermediate portion of a signal conductor 230 of the plurality of signal conductors 220 into each first groove 226 of the plurality of first grooves 226 of a respective insulative portion 210; inserting an intermediate portion of a signal conductor 232 of the plurality of signal conductors 220 into each second groove 228 of the plurality of second grooves 228 of the respective insulative portion 210, wherein the plurality of first grooves 226 are aligned in the first with respective second grooves 228 of the plurality of second grooves 228 direction such that at least the intermediate portions of the signal conductors 220 inserted into respective first and second grooves 226, 228 form broadside coupled pairs; with a plurality of first grooves on the first side and a plurality of second grooves on the second side.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify an insulative portion taught by Billman such that it would have a first side with a plurality of first grooves and a second side with a plurality of second grooves as taught by McClellan because the insulative portion can be either made one integral part or two separate parts.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 21, Billman discloses arranging the plurality of subassemblies side-by-side.  However, Billman does not disclose inserting portions of the subassemblies comprising the mating contact portions of the plurality of signal conductors into a housing portion.
On the other hand, McClellan discloses (claim 21) arranging the plurality of subassemblies 140 side-by-side comprises inserting portions of the subassemblies 140 comprising the mating contact portions 236 of the plurality of signal conductors 230 into a housing portion 134.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical connector taught by Billman such that it would have a housing portion to insert the mating contact portions as taught by McClellan because the housing will provide protection and proper mating with a mating connector for the mating contact portions of the electrical connector. 

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Billman and McClellan et al as applied to claims 1, 3, 9, and 15 above, and further in view of Cohen et al (US 8,814,595 B2).
Claims 4-6 recite that the electrical connector further comprises (claim 4) lossy material between the intermediate portions of adjacent pairs of signal conductors; (claim 5) wherein the lossy material has a conductivity between 1 Siemen/meter and 10,000 Siemen/meter; and (claim 6) wherein the lossy material between the intermediate portions of adjacent pairs of signal conductors bends to conform to bends in the intermediate portions of the adjacent pairs of signal conductors.
However, Billman does not disclose the use of lossy member.  Therefore, Billman does not disclose the limitations recited in claims 4-6.  
On the other hand, Cohen discloses an electrical connector comprising at least one lossy member placed in various parts of the electrical connector in order to improve connector performance. Cohen discloses that insulative housings 200, 220 can have outer layers 202, 222 formed from a lossy layer (see column 10, lines 56-57), a through-hole 204 passing through the housings 200, 220 and the ground conductors 414, 464 is filled with the lossy material to (see column 12, lines 12-17), and independent and separate ground structures in a broadside coupled horizontal paired connectors can have lossy material in between the ground structures to remove the resonance occurring between the ground structures (see column 13, lines 47-50).  Furthermore, Cohen discloses that the lossy material can be form from lossy dielectric and /or lossy conductive materials and /or lossy ferromagnetic materials (see column 12, lines 50-67 and column 13, lines 1-31).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical connector taught by Billman such that it would have lossy material as taught by Cohen in order to improve connector performance.

Regarding (claim 5) the lossy material having a conductivity between 1 Siemen/meter and 10,000 Siemen/meter, it only deals with the use of the lossy material with an optimum conductivity range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding (claim 6) the lossy material between the intermediate portions of adjacent pairs of signal conductors bends to conform to bends in the intermediate portions of the adjacent pairs of signal conductors.  Cohen does teach placing the lossy member in various parts of the electrical connector in order to improve connector performance, which means that the placement of the lossy material is not limited to one place.  Therefore, the specific placement of the lossy material only deals with rearrangement of part.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 2, 7-8, 10-12, 17-20, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831